  Case 17-37209         Doc 90     Filed 01/07/19 Entered 01/07/19 10:00:13              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-37209
         DAROLD S TOLEFREE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/15/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/24/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-37209        Doc 90        Filed 01/07/19 Entered 01/07/19 10:00:13                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $5,972.30
       Less amount refunded to debtor                           $2,180.83

NET RECEIPTS:                                                                                       $3,791.47


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,540.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $251.47
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,791.47

Attorney fees paid and disclosed by debtor:                   $460.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN FIRST FINANCE            Unsecured         281.00        281.45           281.45           0.00       0.00
ATLAS ACQUISITIONS LLC            Unsecured         977.97        977.97           977.97           0.00       0.00
AURORA UNIVERSITY                 Unsecured      3,000.00            NA               NA            0.00       0.00
BANK OF AMERICA                   Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE          Secured       22,348.36       9,075.00       22,348.36            0.00       0.00
CAPITAL ONE AUTO FINANCE          Unsecured            NA     21,335.25        21,335.25            0.00       0.00
CAVALRY SPV I LLC                 Unsecured         261.26        261.26           261.26           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        1,197.77       2,616.17         2,616.17           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      9,092.09     10,022.29        10,022.29            0.00       0.00
CITY OF DES PLAINES               Unsecured          64.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         726.57        926.11           926.11           0.00       0.00
CREDITORS DISCOUNT & AUDIT        Unsecured         349.00           NA               NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT        Unsecured         349.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         401.00        401.95           401.95           0.00       0.00
LVNV FUNDING                      Unsecured         574.00        574.33           574.33           0.00       0.00
MCSI INC                          Unsecured         500.00           NA               NA            0.00       0.00
MCSI INC                          Unsecured         100.00           NA               NA            0.00       0.00
MID AMERICA BANK                  Unsecured           0.00           NA               NA            0.00       0.00
MIKES CONSTRUCTION                Secured        2,937.47            NA          2,937.47           0.00       0.00
NCEP                              Unsecured     15,783.82            NA               NA            0.00       0.00
NCEP LLC                          Secured              NA     16,878.32          8,500.00           0.00       0.00
NORTHEASTERN ILLINOIS UNIV        Unsecured      2,000.00            NA               NA            0.00       0.00
NORTHEASTERN ILLINOIS UNIV        Unsecured      2,018.00            NA               NA            0.00       0.00
OPPORTUNITY FINANCIAL LLC         Unsecured           0.00           NA               NA            0.00       0.00
OPPORTUNITY FINANCIAL LLC         Unsecured           0.00           NA               NA            0.00       0.00
OPPORTUNITY FINANCIAL LLC         Unsecured         547.00        623.86           623.86           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured           0.00      2,287.26         2,287.26           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured           0.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured           0.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured           0.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-37209       Doc 90      Filed 01/07/19 Entered 01/07/19 10:00:13                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
PROGRESSIVE FINANCE HOLDINGS   Unsecured      1,238.20            NA           NA             0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         230.41        230.41       230.41            0.00        0.00
SANTANDER CONSUMER USA         Unsecured           0.00           NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured         214.00           NA           NA             0.00        0.00
THE BANK OF NEW YORK MELLON    Secured      120,000.00    120,939.72    125,998.28            0.00        0.00
THE BANK OF NEW YORK MELLON    Secured              NA       5,058.56     5,058.56            0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00           NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00           NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured     11,683.00     11,793.96     11,793.96            0.00        0.00
US DEPT OF EDUCATION           Unsecured     77,222.00     78,113.37     78,113.37            0.00        0.00
US Dept of Education           Unsecured           0.00           NA           NA             0.00        0.00
VILLAGE OF PALATINE            Unsecured         200.00           NA           NA             0.00        0.00
WESTLAKE FINANCIAL SERVICES    Unsecured           0.00           NA           NA             0.00        0.00
WESTLAKE FINANCIAL SERVICES    Secured              NA           0.00         0.00            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $125,998.28                  $0.00               $0.00
      Mortgage Arrearage                               $5,058.56                  $0.00               $0.00
      Debt Secured by Vehicle                         $30,848.36                  $0.00               $0.00
      All Other Secured                                $5,553.64                  $0.00               $0.00
TOTAL SECURED:                                       $167,458.84                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $127,829.47                  $0.00               $0.00


Disbursements:

       Expenses of Administration                            $3,791.47
       Disbursements to Creditors                                $0.00

TOTAL DISBURSEMENTS :                                                                         $3,791.47




UST Form 101-13-FR-S (09/01/2009)
  Case 17-37209         Doc 90      Filed 01/07/19 Entered 01/07/19 10:00:13                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
